Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,2,7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the preamble calls for an “apparatus” (line 1), but the last 3 lines of this claim are not connected to remaining claim limitations, suggestive of a system or even list of part.  A claim may be either one or the other, but not both at the same time.  What is Applicant’s intent?
As to claims 2,18, what extract structure does the "means for reducing the pressure" correspond to in the specification and/or drawings?  Such is necessary to grasp the exact structure and any equivalents thereof.
(Note: The REMARKS refer to pages 8-10, and provide for “possible examples” (line 5 from last, p. 6).  However, the record requires the exact structural elements (including the exact structural elements of each of the many possible alternatives that are called for) for the claim to be clear, as the claim will then be limited to include only the exact structure for each of many specifically defined alternatives, and any equivalents thereof.  A partial list is just that, not a clear description of what the means plus functional limitation refers to, and is thus indefinite.  After all, how else can one of ordinary skill grasp what exact structure this claim actually relates to, and to any alternatives.  (Note that the “subsea operated with a spring or hydraulic fluid” is not structure that will allow for reducing pressure, but as such is a merely presented as an example and is indefinite to that extent, no enablement issue was raised))



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861